Name: Commission Regulation (EC) No 1574/2002 of 2 September 2002 amending Regulations (EC) No 883/2001 and (EC) No 2805/95 laying down, respectively, detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector and the export refunds in the wine sector
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  agricultural policy;  cooperation policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32002R1574Commission Regulation (EC) No 1574/2002 of 2 September 2002 amending Regulations (EC) No 883/2001 and (EC) No 2805/95 laying down, respectively, detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector and the export refunds in the wine sector Official Journal L 235 , 03/09/2002 P. 0010 - 0013Commission Regulation (EC) No 1574/2002of 2 September 2002amending Regulations (EC) No 883/2001 and (EC) No 2805/95 laying down, respectively, detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector and the export refunds in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Articles 63 and 64,Whereas:(1) Trade agreements have recently been concluded between the European Union and Estonia(3) and Lithuania(4), inter alia, establishing certain concessions in the form of tariff quotas for certain agricultural products and total liberalisation of trade in other agricultural products. In the wine sector, the elimination of refunds is one of these concessions.(2) The authorities of Estonia and Lithuania have undertaken to ensure that only consignments of Community products covered by the trade agreements on which no refund has been granted are allowed for import into those countries. To that end, Article 9(6) of Commission Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector(5), as last amended by Regulation (EC) No 812/2002(6), and Article 1 of Commission Regulation (EC) No 2805/95 of 5 December 1995 fixing the export refunds in the wine sector and repealing Regulation (EEC) No 2137/93(7), as last amended by Regulation (EC) No 755/2002(8), have to be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Annex IV to Regulation (EC) No 883/2001 concerning the list of countries by zone of destination, as referred to in Article 9(6), is hereby replaced by Annex I to this Regulation.Article 2The Annex to Regulation (EC) No 2805/95 concerning the other destination definition, is hereby replaced by Annex II to this Regulation.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 September 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 170, 29.6.2002, p. 15.(4) OJ L 198, 27.7.2002, p. 1.(5) OJ L 128, 10.5.2001, p. 1.(6) OJ L 132, 17.5.2002, p. 14.(7) OJ L 291, 6.12.1995, p. 10.(8) OJ L 116, 3.5.2002, p. 3.ANNEX I"ANNEX IVList of countries by zone of destination, as referred to in Article 9(6)Zone 1: AfricaAngola, Benin, Botswana, British Indian Ocean Territory, Burkina Faso, Burundi, Cameroon, Cape Verde, Central African Republic, Chad, Comoros, Congo (Brazzaville), CÃ ´te d'Ivoire, Djibouti, Egypt, Equatorial Guinea, Eritrea, Ethiopia, Gabon, Gambia, Ghana, Guinea, Guinea-Bissau, Kenya, Lesotho, Liberia, Libya, Madagascar, Malawi, Mali, Mauritania, Mauritius, Mayotte, Mozambique, Namibia, Niger, Nigeria, Rwanda, Saint Helena and Dependencies, SÃ £o TomÃ © and PrÃ ­ncipe, Senegal, Seychelles, Sierra Leone, Somalia, Sudan, Swaziland, Tanzania, Togo, Uganda, Zambia, Zimbabwe.Zone 2: Asia and AustralasiaAfghanistan, American Oceania, Australian Oceania, Bahrain, Bangladesh, Bhutan, Brunei, Cambodia, China, Federated States of Micronesia, Fiji, French Polynesia, Hong Kong, India, Indonesia, Iran, Iraq, Japan, Jordan, Kiribati, Kuwait, Laos, Lebanon, Macau, Malaysia, Maldives, Marshall Islands, Mongolia, Myanmar, Nauru, Nepal, New Caledonia and Dependencies, New Zealand, New Zealand Oceania, North Korea, Northern Marianas, Oman, Pakistan, Palau, Papua New Guinea, Philippines, Pitcairn, Qatar, Samoa, Saudi Arabia, Singapore, South Korea, Sri Lanka, Syria, Taiwan, Thailand, Timor-Est, Tonga, Tuvalu, United Arab Emirates, Vanuatu, Vietnam, Wallis and Futuna, West Bank and Gaza Strip, Yemen.Zone 3: Eastern Europe and the countries of the Commonwealth of Independent StatesAlbania, Armenia, Azerbaijan, Belarus, Czech Republic, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Moldova, Poland, Russia, Slovakia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan.Zone 4: Western EuropeAndorra, Ceuta and Melilla, Gibraltar, Faeroe Islands, Iceland, Liechtenstein, Malta, Norway, San Marino, Vatican City."ANNEX II"ANNEXto Commission Regulation (EC) No 1574/2002 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).The other destinations are defined as follows:W01: Libya, Nigeria, Cameroon, Gabon, Saudi Arabia, United Arab emirates, India, Thailand, Vietnam, Indonesia, Malaysia, Brunei, Singapore, Philippines, China, Hong Kong SAR, South Korea, Japan, Taiwan, Equatorial Guinea,W02: all countries of the African continent with the exception of: Algeria, Morocco, Tunisia, South Africa,W03: all destinations, with the exception of: Africa, America, Australia, Bosnia-Herzegovina, Croatia, Cyprus, Israel, the Republic of Serbia and Montenegro, Slovenia, Switzerland, the former Yugoslav Republic of Macedonia, Turkey, Hungary, Bulgaria, Romania, Estonia, Lithuania."